Citation Nr: 0942904	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  02-17 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia and depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1976 to 
July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in May 2001 by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim for 
entitlement to service connection for a psychiatric disorder, 
to include paranoid schizophrenia and depressive disorder.  

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in September 2004; a transcript of that 
hearing is of record. 

In December 2004 and September 2008 the Board remanded the 
Veteran's claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, the case must be returned to the AMC/RO to 
compete the development requested in the September 2008 
Remand.

In the September 2008 remand, the Board instructed the AMC/RO  
to make an additional attempt to obtain records from the 
Social Security Administration (SSA) as an April 2008 SSA 
letter showed that he began receiving Supplemental Security 
Income (SSI) benefits in January 2008; to request the 
appropriate releases to obtain private treatment records from 
"S.E.M.O. CTC" (the Southeast Missouri Community Treatment 
Center); and after receipt of the requested data and 
completion of the any additional development, to provide the 
Veteran with an additional VA mental disorders examination 
and opinion regarding the etiology of the his claimed 
psychiatric disorder.  In addition, the body of the September 
2008 remand and the December 2004 remand detailed that the 
Veteran testified in September 2004 that he attempted suicide 
inside the John Cochran Division of the St. Louis VA Medical 
Center (VAMC) in 1982 or 1983.  While the instructions in 
each remand did not explicitly request VAMC records from 1982 
or 1983, they did request the complete records of treatment 
from the St. Louis VAMC.

Unfortunately, the requested development was incomplete, 
particularly requesting records from the Social Security 
Administration.  In addition, the VA must fulfill its duty to 
assist the Veteran by attempting to obtain the 1982 or 1983 
VAMC treatment records that he identified.  Therefore, the 
appeal must be remanded.

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  During the pendency of this appeal, the Court 
issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), finding that the VCAA notice requirements 
applied to all elements of a claim.  Appropriate action 
should be taken to ensure that adequate VCAA notice as to all 
elements of the claim for service-connection is provided.  

A review of the claims file also shows that the AMC requested 
the Veteran's SSA records in October 2008.  A response on the 
next day from the SSA indicated that the request was received 
and advised that the AMC should allow 60 days for a response 
regarding the records.  No additional response was received 
from the SSA, nor does the claims folder show that the AMC 
took any follow-up action.  A letter from the SSA dated in 
April 2008 showed that the Veteran began receiving SSI in 
January 2008.  When the record suggests that SSA may have 
records pertinent to the appellant's claim, but which have 
not been obtained, VA has a duty to assist by requesting 
those records from SSA.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 369-70 (1992).  Although VA is not obligated to 
follow a determination made by SSA, these records may be 
relevant to the matters on appeal.  Therefore, the AMC/RO 
should obtain and associate with the claims folder the 
complete record relied upon in making the April 2008 SSA 
determination.

Private and VA treatment records and the Veteran's September 
2004 oral testimony variously indicate that the Veteran 
attempted suicide at the St. Louis VAMC - John Cochrane 
Division sometime between 1981 and 1983.  The AMC/RO should 
obtain any VA treatment records generated from that facility 
between 1978 and 1983.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran also indicated that he received treatment at 
Southeast Missouri Community Treatment Center.  The AMC/RO 
should request the appropriate releases and obtain and 
associate with the claims file all outstanding VA and private 
treatment records.

In a February 2008 VA mental disorders examination report, 
the Chief of Psychiatry opined that it was possible that the 
Veteran's mental illness could have started in mild form 
before he joined the service or during service, but there was 
no way to substantiate the onset in an objective way.  
Following receipt of the requested data as well as the 
completion of any additional development deemed necessary, 
the AMC/RO should refer the Veteran's claims folder to the 
same psychiatrist or to another qualified psychiatrist for an 
additional VA mental disorders examination and opinion 
regarding the etiology of the Veteran's claimed psychiatric 
disability.

To assist the examiner, the following brief summary of the 
Veteran's contentions and the medical and lay evidence of 
record is provided.  Nevertheless, a thorough review of the 
claims folder must be conducted.    

The Veteran contends he is entitled to service connection for 
a psychiatric disorder to include schizophrenia and a 
depressive disorder, stating that he was mentally healthy 
when he entered military service, but was unstable and 
incompetent when he was discharged under honorable 
conditions.  He states that he began self-medicating with 
alcohol and drugs during service when he began hallucinating 
and having problems after training.  He further asserts that 
his multiple Article 15 disciplinary actions were related to 
his mental illness.

A February 1976 enlistment examination report and June 1978 
examination report both showed normal psychiatric findings.  
A March 1977 service treatment note indicated that the 
Veteran was brought to the clinic in an intoxicated condition 
while on duty to have BA (blood alcohol) level drawn.  The 
examiner opined that an injury to the Veteran's feet was 
probably related to intoxication.

The Veteran's service personnel records contained multiple 
Article 15 disciplinary reports, reflecting behavior to 
include wrongfully appropriating military vehicles and 
willfully disobeying orders.  None of the reports referred to 
drug use or abuse; one report, dated in April 1976, referred 
to alcohol:  he failed to obey orders by bringing alcohol 
into the barracks.  A juvenile record contained in his 
personnel file showed that the Veteran was suspected of 
attempted burglary, but the case was dismissed in November 
1974.  The Veteran was 17 years old when he enlisted in 
February 1976 and had completed tenth grade.  A June 1978 
letter recommending the Veteran's elimination from military 
service cited his inability to adjust to military life, 
continual problems accepting military discipline, little to 
no effort in making adjustments, marginal job performance, 
substandard personal appearance, and poor attitude.  A July 
1978 memorandum indicated that the reason for the Veteran's 
separation from service was failure to maintain acceptable 
standards for retention.

The evidence of record shows that the Veteran received 
ongoing psychiatric treatment for schizophrenia from October 
1998 to March 2000 while in federal custody.  In a VA 
discharge summary dated in December 1994, the diagnosis 
included rule out schizoaffective disorder and adjustment 
disorder with depressed mood.  In a presentence investigation 
report dated in August 1998, the Veteran indicated that he 
was diagnosed with paranoid schizophrenia in 1993.  This is 
the earliest competent, objective evidence of record of a 
psychiatric disability.

However, the record contains reports, although inconsistent, 
of earlier psychiatric symptomatology.  In a Greenville 
Federal Correctional Institute report dated in October 1998, 
the Veteran reported that he began hearing voices in 1982 and 
attempted suicide in 1983.  In a Federal Medical Center 
psychiatric evaluation report dated in December 1999, the 
Veteran stated that he has been mentally ill all his life, 
but denied receiving any psychiatric treatment during his 
childhood years.  An anonymous statement received in June 
2000 suggested that the Veteran's psychiatric disability was 
caused or aggravated by service and indicated that he slashed 
his wrist at the St. Louis VAMC in 1981.  Finally, the 
Veteran testified in September 2004 that he began 
hallucinating after training in service, used drugs and 
alcohol to cope, and attempted suicide in 1982 or 1983.  He 
acknowledged that the first psychiatric treatment he sought 
was in 1993.  

VA outpatient and inpatient treatment records dated from 
December 1994 to July 2009 show ongoing psychiatric treatment 
as well as multiple admissions for reported suicidal ideation 
and acute intoxication.

The AMC/RO should ensure that the VA examiner receives a 
complete copy of this remand prior to the mental disorders 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran  should be provided with all 
appropriate VCAA notification.  In the 
alternative, appropriate VCAA notification 
should be mailed to the Veteran at his 
mother's address.  The notice should provide 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran must be given an adequate 
opportunity to respond.

2.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's Social 
Security Administration SSI determination with 
all associated medical records.

3.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA, that treated 
him for a psychiatric disorder.  Of particular 
interest are any treatment records from the 
St. Louis VAMC (John Cochran Division) dated 
between 1978 and 1983, private treatment 
records from the Southeast Missouri Community 
Treatment Center, and VA treatment records 
dated from July 2009 to the present.  After 
the Veteran has signed the appropriate 
releases, those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard to allow the Veteran the 
opportunity to obtain and submit those records 
for VA review.  Any duplicative records should 
be returned to the Veteran with an appropriate 
notation in the claims folder that they were 
returned.

4.  Following receipt of the requested data as 
well as the completion of any additional 
development deemed necessary, the Veteran 
should be afforded a VA mental disorders 
examination and opinion by the February 2008 
VA examination psychiatrist if available, or 
another qualified psychiatrist at a VA 
facility in accordance with the worksheet 
instructions set out for this particular 
examination that are found on the VA Index to 
Disability Examination Worksheets Webpage.  
The purpose of the examination and opinion is 
to determine the nature and etiology of the 
Veteran's claimed acquired psychiatric 
disorder, to include whether it was caused or 
aggravated by service.  All indicated tests 
and studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the psychiatrist performing the 
examination for a thorough review of the case, 
giving particular attention to the Veteran's 
service personnel records and February 2008 VA 
examination report.  The psychiatrist should 
be provided with a complete copy of this 
remand and the accompanying instructions.  A 
notation to the effect that this thorough 
record review took place should be included in 
the report of the psychiatrist.

After reviewing the record and examining the 
Veteran, the psychiatrist is asked to provide 
a medical opinion as to whether it is at least 
as likely as not (50 percent probability or 
greater) that the Veteran's current 
psychiatric disorder(s) had its onset during 
military service, or whether it had an earlier 
onset and was aggravated by military service.  
Sustainable reasons and bases are to be 
included with the opinions, including a 
discussion of any alternative etiology of any 
psychiatric disorder.  

5.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

6.  The AMC/RO must adjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
paranoid schizophrenia and depressive 
disorder, with consideration of all applicable 
laws and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the case 
and be afforded the opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


